Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 05/20/2021, the Applicant elected Species I without traverse as embodied in a pixel arrangement structure encompassing claims 1-9 and 11-19 on 07/16/2021. Non-elected Species II embodying a set of mask encompassing claims 10 and 20 has been withdrawn. 
Elected claims 1-9 and 11-19 are examined below.
	The Fee Worksheet submitted on 07/16/2021 does not reflect the fact that there are eleven, elected independent claims: claims 1, 4, 7, 9, 13, 14, 15, 16, 17, 18 and 19. For example, claim 7 is an independent claim, because it refers to the independent claim 1. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 06/05/2019 ("06-05-19 IDS”) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-05-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  PIXEL ARRANGEMENT STRUCTURE, DISPLAY PANEL, DISPLAY DEVICE [[AND MASK]] EACH HAVING GROUPS OF SUB-PIXELS WITH EACH SUB-PIXEL INCLUDING FOUR SUB-PIXELS OF THE SAME COLOR 

Claim Objections
Claims 1-3, 7-9, 11, 13, 14, 18 and 19 are objected to because of the following informalities:  In the independent claim 1, please consider amending "two third pixel" in line 8 to "two sub-third pixel". 
	Claims 2, 3 and 11 are objected to, because they depend from the objected independent claim 1.
	Independent claim 7 is objected to, because it refers to the objected independent claim 1.
	Claim 8 is objected to, because it depends from the objected independent 
claim 7.
	Independent claim 9 is objected to, because it refers to the objected independent claim 7. 
	Independent claim 13 is objected to, because it refers to the objected dependent claim 2.

	Independent claim 18 is objected to, because it refers to the objected dependent claim 8.
	Independent claim 19 is objected to, because it refers to the objected independent claim 13. 
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 6, 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 2 is indefinite for three reasons: First, it is unclear which first sub-pixels “the first sub-pixels” are referring to as there are fourth different first sub-pixels of the following: one first sub-pixel arranged in an i-th column, one first sub-pixel arranged in an (i+1)-th column, one first sub-pixel arranged in an (i+2)-th column and one first sub-pixel arranged in an (i+3)-th column. Second, it is unclear which second sub-pixels "the second sub-pixels" are referring to. Third, it is unclear which third sub-pixels "the third sub-pixels" are referring to. 
	Claim 3 is indefinite for the same three reasons that claim 2 is indefinite. 
	Claim 5 is indefinite for the same three reasons that claim 2 is indefinite.
	Claim 6 is indefinite for the same three reasons that claim 2 is indefinite.
	Claim 11 is indefinite, because it depends from the indefinite claim 2. 
	Claim 12 is indefinite, because it depends from the indefinite claim 5.

	Independent claim 14 is indefinite, because it refers to the indefinite claim 3.
	Independent claim 16 is indefinite, because it refers to the indefinite claim 5.
	Independent claim 17 is indefinite, because it refers to the indefinite claim 6.
	Independent claim 19 is indefinite, because it refers to the indefinite claim 13.

A. Prior-art rejections based on Lih
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2007/0024183 A1 to Lih et al. ("Lih").
	Fig. 2A has been annotated to support the rejections below:
[AltContent: textbox (i+3)][AltContent: textbox (i+2)][AltContent: textbox (i+1)][AltContent: textbox (i)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (j)][AltContent: connector][AltContent: textbox (j+1)][AltContent: textbox (j+3)][AltContent: textbox (j+2)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    509
    434
    media_image2.png
    Greyscale


Regarding independent claim 1, Lih teaches a pixel arrangement structure (see Fig. 2A as annotated above) comprising:
a plurality of repeated arranged groups of sub-pixels (Figs. 2A shows repeating sub-pixel arrangement), each group of sub-pixels comprising:
	one first sub-pixel G (j, i) or G (j, i), G (j+1, i) and two second sub-pixels R (j+2, i) and R (j+3, i) sequentially arranged in an i-th column, i being a natural number;
	two third sub-pixels B (j, i+1) and B (j+1, i+1) and one first sub-pixel G (j+3, i+1) or G (j+2, i+1), G (j+3, i+1) sequentially arranged in an (i+1)-th column;
R (j, i+2) and R (j+1, i+2) and one first sub-pixel G (j+3, i+2) or G (j+2, i+2), G (j+3, i+2) sequentially arranged in an (i+2)-th column; and
	one first sub-pixel G (j, i+3) or G (j, i+3), G (j+1, i+3) and two third pixels B (j+2, i+3) and B (j+3, i+3) sequentially arranged in an (i+3)-th column,
	wherein at least a portion of each of the two second sub-pixels R (j+2, i) and R (j+3, i) in the i-th column overlaps in a row direction with a respective portion of the first sub-pixel G (j+3, i+1) or G (j+2, i+1), G (j+3, i+1) in the (i+1)-th column,
	wherein at least a portion B (j, i+1) of each of the two third sub-pixels B (j, i+1) and B (j+1, i+1) in the (i+1) column overlaps in the row direction with a respective portion of the first sub-pixel G (j, i) or G (j, i), G (j+1, i) in the i-th column,
	wherein at least a portion R (j, i+2) of each of the two second sub-pixels R (j, i+2) and R (j+1, i+2) in the (i+2)-the column overlaps in the row direction with a respective portion of the first sub-pixel G (j, i+3) or G (j, i+3), G (j+1, i+3) in the (i+3)-th column, and
	wherein at least a portion of each of the two third sub-pixels B (j+2, i+3) and B (j+3, i+3) in the (i+3)-th column overlaps column in the row direction with a respective portion of the first sub-pixel G (j+3, i+2) or G (j+2, i+2), G (j+3, i+2) in the (i+2)-th column.
Regarding claim 2, Lih teaches the first sub-pixels Gs, the second sub-pixels Rs, and the third sub-pixels Bs are configured to emit light of different colors. 
Regarding claim 3, Lih teaches each of the first sub-pixels Gs, the second sub-pixels Gs, the third sub-pixels Bs has a shaped of a polygon.
Regarding independent claim 7, Lih teaches a display panel (para [0014] - "FIG. 2A is a top view illustrating the sub-pixel elements RGB of the full-color organic electroluminescent panel according to the first embodiment of the present invention.") comprising pixels arranged in accordance with the pixel arrangement structure of claim 1 (see rejection of the independent claim 1, which the independent claim 7 refers to). 
Regarding claim 8, Lih teaches the display panel that is an organic luminescent display panel (para [0014] - "FIG. 2A is a top view illustrating the sub-pixel elements RGB of the full-color organic electroluminescent panel according to the first embodiment of the present invention."). 
Regarding independent claim 9, Lih teaches the display device (flat panel display) comprising the display panel of claim 7 (see rejection of the independent claim 7, which the independent claim 9 refers to.). 
Regarding claim 11, Lih teaches each of the first sub-pixels Gs, the second sub-pixels Gs, the third sub-pixels Bs. 
Regarding independent claim 13, Lih teaches a display panel (para [0014] - "FIG. 2A is a top view illustrating the sub-pixel elements RGB of the full-color organic electroluminescent panel according to the first embodiment of the present invention.") comprising pixels arranged in accordance with the pixel arrangement structure of claim 2 (see rejection of claim 2, which the independent claim 13 refers to). 
Regarding independent claim 14, Lih teaches a display panel (para [0014] - "FIG. 2A is a top view illustrating the sub-pixel elements RGB of the full-color organic electroluminescent panel according to the first embodiment of the present invention.") 
Regarding independent claim 18, Lih teaches the display device (flat panel display) comprising the display panel of claim 8 (see rejection of claim 8, which the independent claim 18 refers to.).
Regarding independent claim 19, Lih teaches the display device (flat panel display) comprising the display panel of claim 13 (see rejection of the independent claim 13, which the independent claim 18 refers to.).

B. Prior-art rejections based on Kim
Claim Rejections - 35 USC § 102
Claims 4-6 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2008/0061305 A1 to Kim et al. ("Kim").
	Fig. 2A has been annotated to support the rejections below:

[AltContent: textbox (j+2)][AltContent: textbox (j+1)][AltContent: textbox (j)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (i+3)][AltContent: textbox (i+2)][AltContent: textbox (i+1)][AltContent: textbox (i)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    464
    544
    media_image3.png
    Greyscale







Regarding independent claim 4, Kim teaches a pixel arrangement structure (see Fig. 4 as annotated above) comprising:
a plurality of repeatedly arranged groups of sub-pixels (Figs. 2 shows repeating sub-pixel arrangement) , each group of sub-pixels comprising:
a first sub-pixel G, a second sub-pixel R, a third sub-pixel B sequentially arranged in an i-th column, i being a natural number;
R, a third sub-pixel B, and a first sub-pixel G sequentially arranged in an (i+1)-th column;
a second sub-pixel R, a third sub-pixel B, and a first sub-pixel G sequentially arranged in an (i+2)-th column; 
a first sub-pixel G, a second sub-pixel R, and a third sub-pixel B sequentially arranged in an (i+3)-th column, 
wherein at least a portion of each of the second sub-pixel R and the third sub-pixel B in the i-th column overlaps in a row direction with a respective portion of the first sub-pixel G in the (i+1)-th column,
wherein at least a portion of each of the second sub-pixel R and the third sub-pixel B in the (i+1)-th column overlaps in the row direction with a respective portion of the first sub-pixel G in the i-th column,
wherein at least a portion of each of the second sub-pixel R and the third sub-pixel B in the (i+2)-th column overlaps in the row direction with a respective portion of the first sub-pixel G in the (i+3)-th column, and
wherein at least a portion of each of the second sub-pixel R and the third sub-pixel B in the (i+3)-th column overlaps in the row direction with a respective portion of the first sub-pixel G in the (i+2)-th column. 
Regarding claim 5, Kim teaches the first sub-pixels Gs, the second sub-pixels Rs, and the third sub-pixels Bs are configured to emit light of different colors. 
Regarding claim 6, Kim teaches each of the first sub-pixels Gs, the second sub-pixels Gs, the third sub-pixels Bs has a shape of a polygon.
Regarding independent claim 15, Kim teaches a display panel (para [0021] - "In the dual view display panel according to an embodiment of the present invention, which is illustrated in FIGS. 2 and 3, one pixel comprises....") comprising pixels arranged in accordance with the pixel arrangement structure of claim 4 (see rejection of the independent claim 4, which the independent claim 15 refers to). 
Regarding independent claim 16, Kim teaches a display panel (para [0021] - "In the dual view display panel according to an embodiment of the present invention, which is illustrated in FIGS. 2 and 3, one pixel comprises....") comprising pixels arranged in accordance with the pixel arrangement structure of claim 5 (see rejection of claim 5, which the independent claim 16 refers to).
Regarding independent claim 17, Kim teaches a display panel (para [0021] - "In the dual view display panel according to an embodiment of the present invention, which is illustrated in FIGS. 2 and 3, one pixel comprises....") comprising pixels arranged in accordance with the pixel arrangement structure of claim 6 (see rejection of claim 6, which the independent claim 17 refers to).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0053812 A1 to Wacyk
Pub. No. US 2018/0182827 A1 to Kim
Pub. No. US 2017/0343867 A1 to Su et al.
Pub. No. US 2016/0055781 A1 to Phan et al.

Pub. No. US 2011/0291549 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/

26 July 2021